—Appeal by the People from an order of the County Court, Nassau County (LaPera, J.), dated January 7, 2000, which, after a hearing, granted that branch of the defendant’s omnibus motion which was to controvert a search warrant and suppress evidence seized thereunder.
Ordered that the order is affirmed.
The hearing court properly granted that branch of the defendant’s motion which was to controvert a search warrant and suppress the physical evidence seized thereunder. The information in the warrant application, which was lawfully acquired, was insufficient to establish probable cause for the search (see, Franks v Delaware, 438 US 154; cf., People v Arnau, 58 NY2d 27; People v Aguirre, 220 AD2d 438; People v Vonderhyde, 114 AD2d 479). Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.